                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

LAVON GAY,                              )
                                        )
               Plaintiff,               )
                                        )
     v.                                 )              Case No. 4:18-CV-00529-NCC
                                        )
CURTIS ANTHONY FORD, ANDREW             )
MICHAEL BROWN, TIMOTHY NOLAN, )
and ELLIS C. BROWN, in their individual )
capacity,
                                        )
                Defendants.             )

                            ORDER OF PARTIAL DISMISSAL

       On November 20, 2018, the Court ordered plaintiff to show cause why defendants Curtis

Anthony Ford and Ellis C. Brown should not be dismissed from this action under Rule 4(m) of

the Federal Rules of Civil Procedure (Doc. 22). Plaintiff has not responded to the November

20, 2018 Order, and the time for doing so has passed. Therefore, the Court will dismiss without

prejudice defendants Curtis Anthony Ford and Ellis C. Brown under Rule 4(m).

       Accordingly,

       IT IS HEREBY ORDERED that defendants Curtis Anthony Ford and Ellis C. Brown

are DISMISSED without prejudice.       See Fed. R. Civ. P. 4(m).

       Dated this 17th day of December, 2018.

                                                      /s/ Noelle C. Collins
                                                   NOELLE C. COLLINS
                                                   UNITED STATES MAGISTRATE JUDGE
